DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.

Drawings
The drawings were received on December 15, 2020.  These drawings are acceptable.

Claim Objections
Claim(s) 1, 3, 5 – 8, and 11 – 12 are objected to because of the following informalities: 

Claim(s) 1, 3, 5 – 8, and 11 – 12 recite conditional claim limitations using the word “if”; see for example claim 1, lines 6-7 “or generate a trip driving signal if the self-test module has a fault in a non-detection stage” or claim 1, lines 9-10 “determine that the leakage protection module does not have a fault if the trip driving signal is generated by the leakage protection module”, etc. The word “if” is used to speculate about what could happen; but, a question is raised, what could happen if these conditional claim limitations are not met?  
In order to avoid issues under 35 U.S.C. 112 (b), all the conditional claim limitations should be change form “if” to - - when - -, for example claim 1, lines 6-7 should be change to - - or generate a trip driving signal when the self-test module has a fault in a non-detection stage - -.
Claim 1, line 6, “a detection stage; or generate a trip driving signal”, should be change to - - a detection stage; and generate the trip driving signal - -. Claim 1, lines 5-7 recites “generate a trip driving signal according to the sensor current in a detection stage (Limitation A); or generate a trip driving signal if the self-test module has a fault in a non-detection stage (Limitation B), the examiner suggest to change “or” to - - and - - because “or” indicates alternative between Limitation A or Limitation B, and the limitation recited in claim 1, lines 11-12 requires the non-detection stage that is previously recite in Limitation B.
Appropriate correction is required.
Examiner’s Note: Applicant is required to carefully review all pending claims for the presence of any similar informalities and to correct them accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 2 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2005/0243484 A1) in view of Gong (CN 108879596 A). 

With regard to claim 1, Kim teaches an electric leak breaker for self-test (Fig. 2 – Fig. 3), comprising a sensor module (10 – Fig. 2 – Fig. 3), a leakage protection module (20 – Fig. 2 – Fig. 3), a self-test module (100 – Fig. 2 – Fig. 3) and a tripping module (30, 40 – Fig. 2 – Fig. 3),
wherein the sensor module (10 – Fig. 2 – Fig. 3) is configured to generate a sensor current according to a detection signal (Abstract, lines 7-9; [0035] lines 1-6, “leakage current”);
the leakage protection module (20 – Fig. 2 – Fig. 3) is configured to: generate a trip driving signal (driving signal) according to the sensor current in a detection stage ([0024] lines 1-3 “driving signal”); or generate a trip driving signal (driving signal) if the self-test module (100 – Fig. 2 – Fig. 3) has a fault in a non-detection stage ([0013] lines 5-13);
the self-test module (100 – Fig. 2 – Fig. 3) is configured to generate the detection signal ([0035] lines 1-6, “leakage current”) in the detection stage, and determine that the leakage protection module (20 – Fig. 2 – Fig. 3) does not have a fault if the trip driving signal (driving signal) is generated by the leakage protection module (20 – Fig. 2 – Fig. 3) ([0026] lines 1-10); and
the tripping module (30, 40 – Fig. 2 – Fig. 3) is configured to respond to the trip driving signal (driving signal) generated in the non-detection stage to disconnect a load (2 – Fig. 2 – Fig. 3) from a power 
Kim does not expressly teach a ground fault circuit interrupter.
Gong teaches an electric leakage protection circuit with power supply monitoring function configure to detecting a ground fault on the power supply line, and outputs an action signal when the leakage fault current on the power supply line is greater than a set threshold (Machine Translation, page 3, lines 37-38) that has been interpreted as ground fault circuit interrupter (Fig. 2, Fig. 5), comprising a sensor module (101 – Fig. 2, Fig. 5), a leakage protection module (102, 103 – Fig. 2, Fig. 5), a self-test module (105, Q0, R2 – Fig. 5) (Machine Translation, page 7, lines 8-9) and a tripping module (104 – Fig. 2, Fig. 5),
wherein the sensor module (101 – Fig. 2, Fig. 5) is configured to generate a sensor current according to a detection signal (Machine Translation, page 5, lines 24-25 “leakage fault current”);
the leakage protection module (102, 103 – Fig. 2, Fig. 5) is configured to: generate a trip driving signal (Machine Translation, page 5, line 29 “drive signal”) according to the sensor current in a detection stage (Machine Translation, page 5, line 28 “leakage fault current”); 
the self-test module (105, Q0, R2 – Fig. 5) is configured to generate the detection signal in the detection stage (Machine Translation, page 4, lines 31-33); and
the tripping module (104 – Fig. 2, Fig. 5) is configured to respond to the trip driving signal (“drive signal”) to disconnect a load (4 – Fig. 1, Fig. 2, Fig. 5) from a power supply circuit (2 – Fig. 1, Fig. 2, Fig. 5) (Machine Translation, page 3, lines 39-40).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the electric leak breaker of Kim, to have ground fault circuit interrupter, as taught by Gong, since these devices have an equivalent structure known in the art and are used as ground fault protection devices that one of ordinary skill in the art would have found it obvious to substitute.
Examiner’s Note: Gong (CN 108879596 A) teaches identical structure than independent claim of the present claimed invention, when a patent claims a structure already known in the prior art that is 
With regard to claim 2, Kim and Gong teaches all the limitations of claim 1, and Gong further teaches the sensor module (101 – Fig. 2, Fig. 5) comprises a zero sequence current transformer (Machine Translation, page 5, lines 24-25), and the power supply circuit (2 – Fig. 1, Fig. 2, Fig. 5) comprises a hot and a neutral (Machine Translation, page 5, lines 20-22) which pass through the zero sequence current transformer (101 – Fig. 2, Fig. 5) (Machine Translation, page 5, lines 24-25).
With regard to claim 11, Kim and Gong teaches all the limitations of claim 1, and Kim further teaches the self-test module (100 – Fig. 2, Fig. 3) further comprises an alarming module (130 – Fig. 2, Fig. 3), configured to generate an alarm if the leakage protection module (20 – Fig. 2, Fig. 3) does not generate the trip driving signal ([0038] lines 9-12).
With regard to claim 12, Kim and Gong teaches all the limitations of claim 1, and Kim further teaches the leakage protection module (20 – Fig. 2, Fig. 3) is configured to determine that the self-test module (100 – Fig. 2, Fig. 3) has a fault if the self-test module (100 – Fig. 2, Fig. 3) does not generate the detection signal ([0038] lines 1-12).
With regard to claim 13, Kim and Gong teaches all the limitations of claim 1, and Kim further teaches the self-test module (100 – Fig. 2, Fig. 3) is configured to periodically generate the detection signal (Claim 1, lines 13-15).

Allowable Subject Matter
Claim(s) 3 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 3, Kim and Gong teaches all the limitations of claim 1, and Gong further teaches the leakage protection module (102, 103 – Fig. 2, Fig. 5) comprises: a first silicon-controlled rectifier (Q1 – Fig. 5) having a gate (gate of Q1 – Fig. 5) configured to receive the trip driving signal (drive signal). However, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the leakage protection module comprises: a first leakage protection main circuit configured to output a disconnection control signal according to the sensor current in the detection stage; a first monitoring circuit configured to output a disconnection control signal in the non-detection stage if the disconnection control signal is not detected; a first gaining circuit configured to increase driving capability of the disconnection control signal to generate the trip driving signal.”
Claim(s) 4 – 5 and 9 are allowed by dependence on claim 3.
With regard to claim 6, Kim and Gong teaches all the limitations of claim 1, and Kim further teaches a status indication circuit (130 – Fig. 2, Fig. 3) configured to output an indication signal indicating an operation status of the self-test module (130 – Fig. 2, Fig. 3), wherein the indication signal comprises an indication signal indicating that the self-test module (130 – Fig. 2, Fig. 3) does not have a fault ([0030] lines 1-4). However, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “wherein the self-test module comprises: a self-test control circuit configured to generate a simulated detection signal in the detection stage, and determine that the leakage protection module does not have a fault if the trip driving signal is output by the leakage protection module in the detection stage; a simulated leakage current circuit configured to generate the detection signal based on the simulated detection signal.”
Claim(s) 7 – 8 and 10 are allowed by dependence on claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Fukuo (US 2017/0222424 A1) teaches an e electric leakage protection device (feed control device includes an electric leakage detector, an electric leakage protector, and a self leakage generator. The electric leakage detector outputs an electric leakage detection signal when a current leaked from a main circuit exceeds a threshold value. The electric leakage protector opens a contact device interposed in the main circuit when receiving the electric leakage detection signal. The self leakage generator includes; a first short circuit having a first electric resistance component and a first switch component electrically connected in series with each other, and a second short circuit having a second electric resistance component and a second switch component electrically connected in series with each other. The first short circuit and the second short circuit are electrically connected in parallel with each other with regard to a pair of power supply paths constituting the main circuit.
Du (CN 207339235 U) teaches a ground fault circuit interrupter circuit with online self-detecting function provided by the utility model, comprises a leakage detection circuit, a neutral detection circuit and a signal processing integrated circuit, an MCU control circuit, a RESET detection circuit, a voltage monitoring circuit, a zero crossing detection circuit, creepage simulating circuit, multi-functional indicating circuit, a tripping circuit, a manual test circuit and a power supply circuit. completely realize periodical online automatic leakage detecting overvoltage detection, by the circuit, a power supply source abnormal indication functions, to ensure that the product is always in a normal and safe working environment and state in use at the client so as to completely protect the user life and property safety.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836